                   UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


WILLIAM LEE GRANT II,                CIV. NO. 19-00493 LEK-WRP

                Plaintiff,

     vs.

SPECIAL COLLECTION SERVICE,
OFFICE OF THE SECRETARY OF
DEFENSE, MISSILE DEFENSE AGENCY,
AND THE STATE OF ILLINOIS,

                Defendants.


ORDER DENYING PLAINTIFF’S OBJECTIONS AND ADOPTING THE MAGISTRATE
      JUDGE’S FINDINGS AND RECOMMENDATION TO PROCEED WITHOUT
   PREPAYMENT OF FEES AND DISMISS THE COMPLAINT WITH PREJUDICE

           On September 16, 2019, the magistrate judge filed his

Findings and Recommendation to Grant Plaintiff’s Application to

Proceed without Prepayment of Fees and Dismiss the Complaint

with Prejudice (“F&R”).    [Dkt. no. 5.]   On September 26, 2019

pro se Plaintiff William Lee Grant II (“Plaintiff”) filed his

objection to the F&R (“Objection”).    [Dkt. no. 6.]   The Court

has considered the Objection as a non-hearing matter pursuant to

Rule LR7.1(d) of the Local Rules of Practice for the United

States District Court for the District of Hawaii (“Local

Rules”).   Plaintiff’s Objection is hereby denied, and the F&R is

hereby adopted for the reasons set forth below.
                             BACKGROUND

           On September 10, 2019, Plaintiff filed his Civil

Liberties Complaint (“Complaint”) alleging federal question

jurisdiction.   [Dkt. no. 1.]   Plaintiff seeks $99 trillion in

damages.   [Complaint at ¶ 77.]   On September 11, 2019, Plaintiff

filed his Application to Proceed in District Court Without

Prepaying Fees or Costs (“Application”).    [Dkt. no. 2.]   Here,

the magistrate judge screened the Complaint in accordance with

§ 1915(e)(2)(B) and determined Plaintiff’s “legal claims are

meritless and his factual allegations are fanciful, fantastic,

or delusional.”   [F&R at 5.]   The magistrate judge recommended

dismissing the Complaint with prejudice because it is legally

and factually frivolous.    [Id. at 3-4 (some citations omitted)

(citing Neitzke v. Williams, 490 U.S. 319, 325, 327-28 (1989)).]

The magistrate judge also recommended that the district court

grant Plaintiff’s Application to the extent Plaintiff requested

to proceed in forma pauperis.     [Id. at 6.]

           In the instant Objection, Plaintiff alleges

“[e]ighteen (18) district courts have not found [Plaintiff’s]

allegations to be: 28 U.S.C. 1915(e)(2)(B)(i); 28 U.S.C.

1915(e)(2)(B)(ii); or 28 U.S.C. 1915(e)(2)(B)(iii).”     [Objection

at 1 (emphasis omitted).]   Plaintiff also makes a series of

allegations regarding sovereign immunity and proceedings in

other courts.   See id. at 1-2.   Plaintiff has not objected to

                                   2
the magistrate judge’s recommendation that Plaintiff’s

Application to proceed without prepaying fees and costs be

granted, therefore, that portion of the F&R is hereby adopted.

                            STANDARD

          This Court reviews a magistrate judge’s findings and

recommendations under the following standard:

               When a party objects to a magistrate judge’s
          findings or recommendations, the district court
          must review de novo those portions to which the
          objections are made and “may accept, reject, or
          modify, in whole or in part, the findings or
          recommendations made by the magistrate judge.”
          28 U.S.C. § 636(b)(1); see also United States v.
          Raddatz, 447 U.S. 667, 673 (1980); United States
          v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir.
          2003) (en banc) (“[T]he district judge must
          review the magistrate judge’s findings and
          recommendations de novo if objection is made, but
          not otherwise.”).

               Under a de novo standard, this Court reviews
          “the matter anew, the same as if it had not been
          heard before, and as if no decision previously
          had been rendered.” Freeman v. DirecTV, Inc.,
          457 F.3d 1001, 1004 (9th Cir. 2006); United
          States v. Silverman, 861 F.2d 571, 576 (9th Cir.
          1988). The district court need not hold a de
          novo hearing; however, it is the court’s
          obligation to arrive at its own independent
          conclusion about those portions of the magistrate
          judge’s findings or recommendation to which a
          party objects. United States v. Remsing, 874
          F.2d 614, 616 (9th Cir. 1989).

Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

Muegge) (some citations omitted).



                                3
                              DISCUSSION

           Plaintiff’s argument that other courts “have not found

[Plaintiff’s] allegations to be” 28 U.S.C. § 1915(e)(2)(B)(i),

(ii), or (iii) is liberally construed as an argument that the

magistrate judge erred in his determination that Plaintiff’s

claims are meritless, fanciful, fantastic, or delusional.   See

Objection at 1 (some capitalization omitted); see also Eldridge

v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (“The Supreme

Court has instructed the federal courts to liberally construe

the ‘inartful pleading’ of pro se litigants.” (citing Boag v.

MacDougall, 454 U.S. 364, 365 (1982) (per curiam))).

     A.    Frivolous Claims

           “[A] complaint, containing as it does both factual

allegations and legal conclusions, is frivolous where it lacks

an arguable basis either in law or in fact.”   Neitzke, 490 U.S.

at 325.   Other district courts have found that Plaintiff “‘is a

serial filer of frivolous litigation in various federal courts

across the country.’”   Grant v. Cent. Intelligence Agency, Case

No. 19-cv-13422, 2019 WL 6218676, at *1 (E.D. Mich. Nov. 21,

2019) (quoting Grant v. U.S. Dep.’t of Transportation, 2019 WL

1009408, at *1 (E.D. Tex. Jan. 28, 2019), report and

recommendation adopted at 2019 WL 1003641 (E.D. Tex. Mar. 1,

2019)).   The claims and allegations asserted by Plaintiff in his

other cases are substantially similar, and often identical, to

                                  4
the claims asserted here.   Compare, e.g., Complaint at ¶ 58

(“Courtney Love killed Kurt Cobain.” (emphasis omitted)), with

Grant v. Cent. Intelligence Agency, 2019 WL 6218676, at *1 (E.D.

Mich. Nov. 1, 2019) (stating the complaint in that case alleged

“‘Courtney Love killed Kurt Cobain’”).   The United States

District Court for the District of Utah found, regarding a

complaint nearly identical to the instant Complaint:

               [Plaintiff]’s pleading contains a host of
          fanciful accusations. These range from
          individuals directing his dentist to “drill the
          enamel off” of his teeth, forcing [Plaintiff] “to
          stab Dr. Grant” his father and to “act gay for
          more than seven years”, to the State of Illinois
          denying his prior civil rights complaint and
          retaliating against him. Other accusations
          include Dick Cheney lobbying for the invasion of
          Iraq and profiting off the war in Iraq. And,
          other claims of Hillary Clinton killing Vince
          Foster, O.J. Simpson being guilty of killing
          Nicole Brown Simpson and Ronald Goldman and the
          Central Intelligence Agency (CIA) killing John F.
          Kennedy. In short, [Plaintiff]’s complaint is
          frivolous. There is no interpretation of these
          assertions, along with the cadre of others he
          makes, that even under the most liberal
          construction possibly afforded a pro se plaintiff
          by which the court can decipher a cognizable
          claim. The complaint centers on baseless
          assertions of government conspiracy and is a
          collection of factual allegations that are
          fanciful, fantastic and delusional.

Grant v. Cent. Intelligence Agency, Case No. 2:19-cv-00736 DAK,

2019 WL 5847138, at *2 (D. Utah Oct. 17, 2019), report and

recommendation adopted, 2019 WL 5802693 (Nov. 7, 2019).




                                 5
Furthermore, the United States District Court for the Eastern

District of Missouri concluded that,

                  Plaintiff’s claims are based upon
             allegations of espionage and conspiracy that are
             fanciful, fantastic, or delusional, or that rise
             to the level of the irrational or wholly
             incredible. The Court concludes that the
             allegations are clearly baseless as defined in
             Denton [v. Hernandez, 504 U.S. 25, 31 (1992)].
             Additionally, this case appears to be part of a
             pattern of abusive litigation that plaintiff has
             recently engaged in all over the country. The
             Court will therefore dismiss the complaint as
             frivolous pursuant to 28 U.S.C.
             § 1915(e)(2)(B)(i).

Grant v. Cent. Intelligence Agency, No. 4:19-CV-2969-NAB, 2019

WL 6050830, at *2 (E.D. Mo. Nov. 15, 2019).

             Plaintiff has filed at least two other complaints in

this district court, both of which are nearly identical to the

instant Complaint, and both of which were dismissed with

prejudice.    See Grant v. Cent. Intelligence Agency, CIVIL

NO. 19-00592 JAO-WRP, 2019 WL 7038253 (D. Hawai`i Dec. 20,

2019); Grant v. U.S. Dep’t of Def., CIVIL NO. 19-00663 JAO-WRP,

2019 WL 7116353 (D. Hawai`i Dec. 23, 2019).    Plaintiff’s appeals

have been similarly dismissed as frivolous.    See, e.g., Grant v.

U.S. Dep’t of Def., 763 F. App’x 321 (4th Cir. 2019) (per

curiam) (“We have reviewed the record and find that this appeal

is frivolous.”).    Here, Plaintiff’s claims are identical or

substantially similar to the claims in his previous filings.

The magistrate judge’s conclusion that Plaintiff’s claims are

                                   6
frivolous and the recommendation to dismiss the Complaint

pursuant to § 1915(e)(2)(B)(i) are adopted.

     B.      Leave to Amend

             The Ninth Circuit has stated that, “[u]nless it is

absolutely clear that no amendment can cure the defect . . . a

pro se litigant is entitled to notice of the complaint’s

deficiencies and an opportunity to amend prior to dismissal of

the action.”    Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th

Cir. 1995) (per curiam) (citations omitted).

             Here, Plaintiff is not entitled to notice of the

Complaint’s deficiencies and opportunity to amend because it is

absolutely clear no amendment can cure the defects presented in

the outrageous and nonsensical claims in the Complaint.     The

Complaint is incurably frivolous.      See Grant v. Cent.

Intelligence Agency, 2019 WL 5847138, at *2 (D. Utah Oct. 17,

2019) (“Such is the case here under any reading of [Plaintiff]’s

factual assertions, it is clear any amendment would be

futile.”).    Therefore, the magistrate judge’s recommendation

that the Complaint be dismissed with prejudice is adopted.

                              CONCLUSION

             On the basis of the foregoing, Plaintiff’s objections

to the magistrate judge’s September 16, 2019 Findings and

Recommendation to Grant Plaintiff’s Application to Proceed

Without Prepayment of Fees and Dismiss the Complaint with

                                   7
Prejudice, which Plaintiff filed September 26, 2019, are hereby

denied.     The magistrate judge’s F&R is HEREBY ADOPTED in its

entirety.     Plaintiff’s Civil Liberties Complaint, filed

September 10, 2019, is HEREBY DISMISSED WITH PREJUDICE.       There

being no claims remaining in this case, the Clerk’s Office is

DIRECTED to enter final judgment and close the case on March 16,

2020, unless Plaintiff files a motion for reconsideration of the

instant Order by March 13, 2020.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAI`I, February 27, 2020.




WILLIAM LEE GRANT II VS. SPECIAL COLLECTION SERVICE, ET AL; CV
19-00493 LEK-WRP; ORDER DENYING PLAINTIFF'S OBJECTIONS AND
ADOPTING THE MAGISTRATE JUDGE'S FINDINGS AND RECOMMENDATION TO
PROCEED WITHOUT PREPAYMENT OF FEES AND DISMISS THE COMPLAINT
WITH PREJUDICE



                                   8
